DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 16 April 2021 is acknowledged.

Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 1-7 are rejected as being indefinite. Claim 1 is rejected as being indefinite as it is unclear if the phrase “a receive phase”, found on lines 7-8, is the same “receive phase” found on line 5 of the claim. Claims 2-7 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 1-7 are further rejected as the phrase “provide a low impedance path to absorb a glitch”, found on line 9 of claim 1, is unclear. A “path” typically goes between two differing points. While claim 1 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to or even where the “clamp” is found within the recited apparatus such that one 
Claims 2-7 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 2 is further rejected as the phrase “provides a high impedance at the transmitter” is unclear. Provides a “high impedance” what? Path (similar to the “low impedance path” previously claimed)? Node? HOW does the powering down “provide the high impedance”?
Claim 5 is further rejected as the phrase “providing a low impedance path to absorb a glitch”, found on line 4, is unclear. A “path” typically goes between two differing points. While claim 5 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to or even where the “clamp” is found within the recited apparatus such that one of ordinary skill in the art can determine what “glitch” is being clamped. 
Claim 6 is further rejected as being indefinite as the phrases “the on switches” (found on lines 2 and 3) and “the off switches” (found on lines 3-4) lack a proper antecedent basis as claim 4, from which claim 6 depends, fails to provide on or off switches. A suggestion for correction is to change the dependency of claim 6 from claim 4 to claim 5 to provide the proper antecedent basis for these phrases.
Claim 6 is further rejected as it is unclear how “opening the on switches” and then “closing the on switches” disables the clamp as recited.  Based upon the body of claim 5 which recites the enabling of the clamp, once should close the OFF switches to disable the clamp.
Claim 6 is further rejected as the phrase “providing a high impedance path to prevent signal distortion”, found on line 4, is unclear. A “path” typically goes between two differing points. While claim 6 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to. 
Claims 8-14 are rejected as being indefinite. Claim 8 is rejected as being indefinite as it is unclear if the phrase “a receive phase”, found on lines 8-9, is the same “receive phase” found on line 5 of the claim. Claims 9-14 are rejected as they fail to correct the problems of claim 8 from which they depend.
Claims 8-14 are further rejected as the phrase “provide a low impedance path to absorb a glitch”, found on line 10 of claim 8, is unclear. A “path” typically goes between two differing points. While claim 1 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to or even where the “clamp” is found within the recited apparatus such that one of ordinary skill in the art can determine what “glitch” is being clamped. Claim 8 fails to 
Claims 9-14 are rejected as they fail to correct the problems of claim 8 from which they depend.
Claim 9 is further rejected as the phrase “provides a high impedance at the transmitter” is unclear. Provides a “high impedance” what? Path (similar to the “low impedance path” previously claimed)? Node? HOW does the powering down “provide the high impedance”?
Claims 12-13 are further rejected as the phrase “providing a low impedance path to absorb a glitch”, found on line 5 of claim 12, is unclear. A “path” typically goes between two differing points. While claim 12 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to or even where the “clamp” is found within the recited apparatus such that one of ordinary skill in the art can determine what “glitch” is being clamped. Claim 13 is rejected as it fails to correct the problems of claim 12 from which it depends.
Claim 13 is further rejected as it is unclear how “opening the on switches” and then “closing the on switches” disables the clamp as recited.  Based upon the body of claim 5 which recites the enabling of the clamp, once should close the OFF switches to disable the clamp.
Claim 13 is further rejected as the phrase “providing a high impedance path to prevent signal distortion”, found on line 4, is unclear. A “path” typically goes between two differing points. While claim 13 does say the “clamp” provides the path, it does not say what the “path” connects or is attached to. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to provide a positive recitation of a method step to further define or limit the method .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to provide a positive recitation of a method step to further define or limit the computer readable medium of claim 8 from which it depends. Claim 14 merely recites a limitation of the clamp – it does not provide a step for the method executed by the computer readable medium.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “tangible computer readable medium” does not preclude the use of transitory signals or transitory computer readable mediums such as memories which can be over written as desired.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach a method comprising powering up a transmitter to transmit a voltage pulse to a transducer during a transmit phase of an ultrasound front end, the transducer to transmit a signal based on the voltage pulse; powering down the transmitter to initiate a receive phase of the ultrasound front end; and enabling a clamp during (A) a first transition between the transmit phase and the receive phase and (B) a second transition between the receive phase and the transmit phase, the clamp to, when enabled, provide a low impedance path to absorb a glitch.
While clamps and the clamping of signals to remove glitches is known in the art (see Applicant cited Barlow (US 2011/0063011 A1) and Applicant cited Amit et al. (US 9,595,949 B2)), the clamps and clamping are typically performed on the receiver side of the ultrasound front end. The prior art of record fails to teach providing a low impedance path both during a first transition from the transmit phase to the receive phase and again during a second transition between the receive phase to the transmit phase.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855